DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3-5, 14-18 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Armington et al (US Patent 5,655,479) in view of Carroll et al (US Patent Publication 2018/0055002)).  Armington et al teach a lightweight disposable kitty litter box 20 and method which is structurally similar to the Applicant’s claimed cat litter box.  More specifically, the device can form a closed receptacle and an open litter box.  The device includes a bottom, sidewalls that extend upwardly from the bottom to form a litter compartment and extension panels hingedly connected to the respective side wall and configured to move between a folded position in which the cat litter is enclosed by the extension panels and an unfolded position in which the panels extend upward from the side walls to form an extended litter compartment with the extension panels hingedly connected together upward above the side walls to form a wall that extends around the litter compartment in the unfolded position.  An opening 37 along the extension panels enable a cat to enter into and exit the extended litter compartment.  These features are clearly shown in the drawings and discussed in the related sections of the specification.  However, the reference to Armington et al do not mention “a water resistant layer positioned solely on the inner surfaces of the bottom, the side walls and the extension panels.  Carroll et al teaches the use of low density polyethylene (LDPE) over a cardboard layer on the inside surface of a cat litter box.  
Regarding claims 1, 3, 14, 15, 19 and 21, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify the apparatus of Armington et al with a water resistant layer on the inside surface of a cat litter box, in view of the teachings of Carroll et al, in order to protect the cardboard surface from cat urine and other moisture that exists in a cat litter box.
As for claims 4 and 5, see the above discussion of Armington et al  for claims 1 also.  Additionally, the cat litter box is in the shape of a rectangle and includes four side walls and four extension panels.   As for claim 17, the housing positioned above the litter box acts as a lock spaced away from the bottom. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

Claim(s) 6-13 and 24 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Armington et al (US Patent 5,655,479). 

Regarding claims 6-8, and 24 see the above discussion of Armington et al for claims 1 and 3.  Additionally, the apparatus includes extension panels hingedly connected to the top edges of the side walls and with opposing first and second ones of the extension panels comprising diagonal fold lines that extend upwardly from the top edge of the side walls at the corners inward towards a centerline of the extension panels and with opposing third and fourth (34) one of the extension panels being flat without the diagonal fold lines.  The rectangle shape creates the first and second  ones of the extension panel being shorter than the third and fourth ones of the extension panels. See figures 1-3.  The third and fourth 34 extension panels being exposed and extending over and covering the first and second extension panels in the folded position via folds 44. As for claim 7, the fold lines 44 are symmetric about the centerline (unnumbered).  In regards to clam 8, the sidewalls 33 are non folded between each of the four corners.  Regarding claim 9, the opposing first and second ones 31 of the extension panels are configured to be folded underneath the opposing third and fourth one of the extension panels in the folded position.  See figure 2.

Allowable Subject Matter
Claims 20, 22 and 23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD T. PRICE JR whose telephone number is (571)272-6892. The examiner can normally be reached Monday-Friday 7AM-3:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter M. Poon can be reached on 571-272-6891. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RICHARD T PRICE JR/Primary Examiner, Art Unit 3643